Citation Nr: 1228621	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a sleep disorder other than sleep apnea.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1991 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 AND February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that in his September 2010 VA Form 9 perfecting his appeal the Veteran requested a Central Office hearing in Washington, D.C.  However, in subsequent correspondence dated the following month, he indicated that he would prefer a hearing before a Decision Review Office at the RO.  Accordingly, in March 2011, the Veteran testified before a Decision Review Officer during a personal hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

Additionally, the Board recognizes that, in written correspondence, the Veteran requested a copy of his RO hearing transcript, which had been prepared in connection with his service connection claim.  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  Additionally, the Board finds that this FOIA request has now been met.  Indeed, the Veteran has been provided with a copy of the requested transcript.  See August 2012 correspondence from FOIA/Privacy Act Officer and attached March 15, 2012, DRO hearing transcript.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's current sleep apnea began during his active duty military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's other current sleep disorder (diagnosed as hypersomnia) began during his active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 

2.  The criteria for service connection for sleep disorder other than sleep apnea (hypersomnia) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As the Board's decision to grant service connection for sleep apnea and sleep disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

At the outset, the Board notes that the service treatment records (STRs) are incomplete; however, given that the Board is granting the claims for the reasons set for below, it would be an unnecessary use of VA resources to obtain the missing STRs.  Indeed, such development would only result in additional delay and expenditure of VA resources, with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).


Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternately, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Specifically, service connection for some chronic disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, sleep apnea and the other sleep disorder at issue in this case are not disabilities for which service may be granted on a presumptive basis.

With respect to the specific legal criteria governing preexisting disorders, the Board observes that every Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of entrance into service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  Moreover, when determining whether a defect, infirmity, or disorder is "noted" at entrance, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, supra (supporting medical evidence is needed to establish the presence of a preexisting condition).

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  See Gilbert, supra.  

Facts and Analysis

Presumption of Soundness

The Veteran's January 1991 induction examination made no comment whatsoever regarding sleep, sleep apnea, hypersomnia, or other sleep disorders.  The only pre-existing conditions noted on the exam were two previously broken bones: the clavicle and the third right finger, both of which were broken in childhood.  Therefore, the Board finds that neither sleep apnea nor any other sleep disorder was "noted" at entrance, as defined by 38 C.F.R. § 3.304(b) and Crowe v. Brown, supra.  Moreover, there is no other competent evidence of record that documents the incurrence of a sleep disorder or related condition prior to the Veteran's enlistment.  Accordingly, the Board finds that the presumption of soundness attaches to the Veteran with respect to both his sleep apnea and his other sleep disorder.  See Bagby, supra.

In order to rebut the presumption of soundness, there must first be clear and unmistakable evidence that the sleep apnea and other sleep disorder pre-existed the Veteran's entrance to service.  The only evidence in the claims file suggesting that sleep apnea or another sleep disorder pre-existed service is in the report of the November 1991 Medical Board conducted before the Veteran was discharged.  The report states that the Veteran had "a four year history of difficulty waking from sleep" and that "[h]is condition existed prior to entry into Naval service, and was not aggravated by a period of Naval Service."  The report does not provide the source of its information or any rationale supporting its conclusion that the Veteran's sleep problems preexisted service.  As such, it appears that the Medical Board examiner's findings were based entirely on the Veteran's own statements at the time the report was rendered.  In this regard, the Board notes that such lay assertions, even when rendered in service, are insufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. at 470.

Moreover, the Board considers it significant that the Veteran has since taken issue with the Medical Board's interpretation of his alleged account of preexisting sleep problems.  Indeed, the Veteran has repeatedly and vigorously asserted that the Medical Board report misrepresented his answers to their questions.  He denies that he ever reported a four year history of sleep difficulty; rather, he testified that the Medical Board asked him if he ever slept past 10:00 a.m. without an alarm clock.  The Veteran, who was 20 years of age at the time of that interview, answered that during his four years of high school he could sleep past 10:00 a.m. on the weekends without an alarm clock.  Throughout the claims file and his testimony, the Veteran has consistently denied any pre-existing difficulty waking up, sleep apnea, hypersomnia, or symptoms thereof.  

Furthermore, the Veteran denies that any of these symptoms existed while he was in boot camp training.  He stated in his notice of disagreement (NOD) that during his training, he did not have a single incident of oversleeping, difficulty waking, or falling asleep while working.  The Veteran contends that his sleep problems began about six months after enlisting, after training had been completed and shortly after he arrived at Ft. Belvoir for "A" school.  At Ft. Belvoir he broke his nose when he fell against a door.  Following this event, which took place in July 1991 per his report to private physician "Dr. J.C.," he starting having difficulty waking up and his Chief had to shake him in order to rouse him.  He was not responsive to verbal commands.  The Veteran testified at his hearing that he while he was in service, he was admitted to Maryland Naval Hospital for a sleep study and diagnosed with hypersomnia, the sleep disorder for which he was discharged.

The Veteran's mother submitted a lay statement, dated July 2008, supporting the argument that sleep symptoms did not pre-exist entrance to service.  She attested that while the Veteran was growing up, she did not recall him having any type of sleep or waking problems.  By the age of twelve he woke up to his own alarm and got up with no difficulty.  As a youth, the Veteran liked to hunt and fish and had no trouble getting himself up as early as 3:00 or 4:00 a.m. for these activities.  As a teenager, he held typical jobs which required some late nights and early mornings, and keeping this schedule was never a problem for him.  She estimated that he slept seven to eight hours per night as a teenager.  Conversely, his mother stated that after the Veteran returned from military service, "all this had changed."  He had to set two or three alarms, each going off at different times.  The Veteran would not turn the alarms off, and after 30 minutes, she would have to shake him in order to wake him up.  Turning on the light was ineffective.  She attested that this problem was so severe that for several years the Veteran had to work the second shift in order to be able to report to work on time.  She observed him trying to go to bed earlier, but this made no difference.  At the time of her statement, the Veteran still set multiple alarms and that sometimes his wife and sons still had to wake him by shaking.

In addition to the lay observations of the Veteran and his mother, the existing STRs themselves support the Veteran's assertion that there was no pre-existing sleep disorder or sleep apnea.  The first mention of sleep problems in the STRs is on a form completed by the Veteran in November 1991.  On that form, the Veteran reports being hospitalized in November 1991 for a sleep problem, and that he had never been an inpatient before for the same problem.  The Neurology Outpatient Board report listed a primary diagnosis of "sleep disorder."  The February 1992 separation exam confirms that the Veteran had undergone prolonged sleep disorder testing while he was hospitalized for ten days in November 1991, and that he was being discharged for said sleep disorder.  The Veteran's DD Form 214 (Certificate of Discharge) states the reason for separation as "other physical/mental conditions, not a disability interfering with performance of duty.  Somnambulism."  

Weighing all of the above together, the Board cannot find clear and unmistakable evidence that the sleep disorder or sleep apnea pre-existed the Veteran's entrance to service.  The two unsubstantiated sentences in the Medical Board Report are controverted by the statements of the Veteran, his mother, and the chronology of the STRs, which reflect that the first evaluation and diagnosis for any sleep condition occurred in November 1991.  Further, there is no supporting medical evidence to establish the presence of a preexisting condition, as required by Crowe, supra.

The presumption of soundness cannot be rebutted without clear and unmistakable evidence that the claimed disorders pre-existed the Veteran's entrance to service.  VA has failed to establish such evidence; thus the presumption cannot be rebutted.  As a result, it is unnecessary to examine whether the second prong of 38 U.S.C.A. § 1111 has been met, namely, whether VA has shown clear and unmistakable evidence that the sleep apnea or sleep disorder was not aggravated by service.  

Accordingly, the Board finds that the Veteran was sound upon entrance to service with respect to sleep apnea and sleep disorder.  As such, the Board must now consider whether service connection for those conditions is warranted on a direct basis.

Direct Service Connection

In order to grant service connection, the Board must first determine whether the Veteran is suffering from a current disability.  In this case, all relevant evidence supports a finding that the Veteran currently suffers from sleep apnea and sleep disorder.

On the referral of private physician "Dr. J.C.," who is Board-certified in Internal Medicine with subspecialties in Sleep Medicine and Pulmonary Diseases, the Veteran underwent a sleep study (polysomnogram) in August 2008.  "Dr. R.G.," who is also Board-certified in Internal Medicine with a subspecialty in Sleep Medicine, administered the sleep study.  Dr. R.G. diagnosed Obstructive Sleep Apnea (OSA), very mild with mild O2 desaturations, possible Restless Legs Syndrome (RLS) by history, and Hypersomnia.  Dr. R.G. recommended a repeated sleep study with CPAP titration, or alternately positional therapy or medication.  He suggested the Veteran avoid operating a motor vehicle or engaging in dangerous activity if excessive daytime sleepiness persisted.  Dr. R.G. felt the Veteran should be followed closely for therapy and symptom resolution.

Eight days after the sleep study, Dr. J.C. reviewed the polysomnogram report and conducted a thorough evaluation of the Veteran, including a physical exam and medical history.  The Veteran reported a history of excessive daytime sleepiness since 1991 with witnessed apnea, loud snoring, and restless sleep.  The Veteran reported taking frequent naps and denied sleep paralysis, narcolepsy, and cataplexy.  The physical examination revealed severe obstruction in the left nasal channel and a deviated septum.  Dr. J.C. noted that the Veteran had a significant nasal obstruction and a history of nasal fracture in 1991.  His impression was that mild sleep apnea and upper airway resistance syndrome (UARS) were causing arousals, sleep fragmentation, and excessive daytime somnolence.  Dr. J.C. doubted narcolepsy as a diagnosis.  He planned to put the Veteran on trials of Veramyst, auto CPAP, and nasal spray.  He recommended that the Veteran undergo an ear, nose and throat evaluation.

In November 2008, Dr. J.C. wrote a letter in support of the Veteran's claims.  He stated that his evaluation revealed that the Veteran suffered from mild obstructive sleep apnea and sleep disruption causing daytime sleepiness.  The apnea was caused by upper airway obstruction; in particular, severe nasal blockage with a deviated septum.  Dr. J.C. noted that the Veteran reported fracturing his nose in July 1991 by falling and hitting his nose against a door while he was in active service.  Therefore, Dr. J.C. opined, the Veteran's upper airway/nasal obstruction resulting in sleep apnea is service connected.

The Veteran testified in a September 2010 statement that sleep apnea and hypersomnia were disabling conditions that affected his life in an overwhelming and disruptive way.  The Veteran testified at his March 2011 hearing that his wife had to wake him every day because he could not hear the alarm clock and he had to stop all fluids a couple of hours before going to bed.  He stated that he had been injured on the job due to the hypersomnia because he was working in the shop, fell asleep, and hit a hammer.  This injury resulted in two neck surgeries.  At the time of the hearing, he was wearing electric stimulation unit post-surgery.  The Veteran continued to grow very drowsy during the day and on a regular basis he had to pull over the car to get out and walk around.  He had to build time in for this into his day in order to arrive on time.

The VA examiner who evaluated the Veteran in March 2011 noted that the Veteran reported difficulty staying awake during the day since 1991 due to his persistent sleep apnea.  The Veteran dozed off while working, could not operate machinery at work, and had to stop driving to walk around on a daily basis in order to avoid falling asleep at the wheel.  The Veteran reported additional symptomatology of sinus infections twice per year, each lasting three weeks.  During these episodes, he was incapacitated up to twice per week and required antibodies.  These infections began in 1991.  The examiner conducted a physical examination that revealed partial (75 percent) obstruction of the left nostril, and deviated septum to the left.  The VA examiner reviewed the records of Dr. J.C., the 2008 sleep study, lay statement of the Veteran's mother, the separation examination report, and the Medical Board Report.  The VA examiner, a general practitioner, diagnosed obstructive sleep apnea based on history, partial obstruction of the left nostril, and sleep study.  She diagnosed a sleep disorder of hypersomnia based on history and medical records.  She stated that the effect of the hypersomnia on the Veteran's usual occupation was that he was fatigued most of the time.

In summary, the Veteran's testimony and medical records from Dr. J.C., Dr. R.G., and the VA examiner all confirm that he currently suffers from obstructive sleep apnea and a sleep disorder of hypersomnia.  The Board therefore finds that the threshold service connection requirement of current disability is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Next the Board must consider whether the second requirement for direct service connection has been satisfied, namely whether the preponderance of the evidence supports a finding of in-service incurrence or aggravation of sleep apnea and sleep disorder.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

The Board has already found that the presumption of soundness is not rebutted with respect to sleep apnea and sleep disorder.  Accordingly, these conditions can only have been incurred in service or post service.

In this case, the Board finds that the available evidence of record supports a finding that a sleep disorder (hypersomnia) was incurred in service.  The Veteran consistently testified to this at his hearing, in his NODs, and in lay statements.  While a lay person, he is competent to testify with respect to marked drowsiness and related sleep problems, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His testimony is corroborated by his mother's lay statement, which demonstrates a clear change in sleep/waking behavior and symptomatology before and after service.  The Board notes that the Veteran's mother was in a particularly appropriate position to observe the Veteran's sleeping habits in the years prior to service, as he enlisted at the age of 19.  Id.  Specifically, as spelled out in detail earlier, she observed no sleep/waking problems whatsoever before service, and significant difficulties after the Veteran returned from service and going forward to the present day.  Moreover, the Board considers the statements of the Veteran and his mother to be credible as they are supported by the other evidence of record.  See Caluza v. Brown, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Indeed, the STRs show a diagnosis of sleep disorder in November 1991 while the Veteran was on active duty; indeed, the Veteran was discharged due to this diagnosis.  Significantly, this is the first report of any sleep symptomatology and any sleep disorder in the record.  

Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence of record shows that the Veteran entered service sound, and exited service with a sleep disorder.  Accordingly, the Board finds that he incurred a sleep disorder, hypersomnia, in service. 

The Board also finds that the Veteran entered service sound with respect to sleep apnea.  His testimony, NODs, and lay statements all assert that he developed sleep apnea in service, after fracturing his nose in 1991 at Ft. Belvoir.  The Veteran reported that, while in service, he underwent a sleep study and other testing while hospitalized for ten days in 1991.  The Board acknowledges that the Veteran's account in this regard has not been specifically confirmed by his STRs.  However, as noted above, the STRs obtained in this case are incomplete.  When service records are unavailable, the Board has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Board considers it significant that, while the treatment and diagnostic records from the Veteran's reported hospitalization are absent from the STRs, the hospitalization is confirmed by his separation examination.  

Moreover, despite the fact that the Veteran's STRs are negative for objective evidence of sleep apnea, he is competent to allege a history of sleep apnea symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70.  Further, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In short, the Veteran's testimony and lay statements support a finding that his sleep apnea began during service.  The reports of Dr. J.C. support such a finding.  Additionally, both Dr. J.C. and the VA examiner indicated that the Veteran's sleep apnea and hypersomnia are etiologically related.  That is to say, the sleep apnea caused sleep fragmentation and restless sleep, which in turn resulted in excessive daytime sleepiness and fatigue, characterized as the sleep disorder hypersomnia.  Hence, because the evidence supports a finding that the Veteran's hypersomnia was incurred in service, it follows that his precipitating sleep apnea must also have arisen during active duty.  Indeed, the only other explanation would be that the sleep apnea preexisted service, a conclusion that, as discussed previously, is not supported by the record.

In drawing the above conclusion, the Board recognizes that Dr. J.C.'s opinion as to the incurrence of the sleep apnea is reliant upon the Veteran's reported history.  Nevertheless, the Board observes that such reliance on lay statements by a private clinician is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board cannot conclude that the Veteran is not credible in reporting that the onset of his symptoms occurred in service.  In other words, although the STRs that have been obtained do not confirm the Veteran's reports of sleep apnea symptomatology in service, absent a review of the Veteran's full and complete STRs, the Board cannot conclude that the Veteran is not credible in reporting that he experienced symptomatology in service.  Rather, the Board considers his assertions to be credible, in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of the onset of the Veteran's sleep apnea occurring in service. 

Moreover, the Board finds the credibility of the Veteran's reports of sleep apnea beginning in service to be bolstered by his mother's post-service observations, the 1991 sleep testing conducted in service, and his discharge due to hypersomnia.  Accordingly, the Board finds that the Veteran incurred sleep apnea in service.

Having determined that both hypersomnia and sleep apnea were incurred in service, the Board must take the final step of determining whether there is evidence of a nexus between those in-service conditions and the Veteran's present diagnoses.

Dr. J.C. opined that both the sleep apnea and sleep disorder are service-connected.  He provided a rationale for this opinion, attributing the sleep apnea and sleep disorder to the Veteran's deviated septum and significant left nostril blockage.  In turn, he opined that the 1991 nasal fracture led to the obstruction and deviated septum.  He also opined that the sleep apnea and UARS were the direct cause of the sleep disorder, characterized by arousals, sleep fragmentation, and excessive daytime somnolence.

The Board considers this private clinician's opinion to be probative and persuasive.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator).  While cognizant that Dr. J.C. does not appear to have reviewed the Veteran's claims file in full, the Board nevertheless observes that claims file review is not a strict requirement for medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, as noted above, a private clinician's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski, supra.  

Here, the Board observes that, to a far greater extent than the VA examiner, Dr. J.C. explained the relationship between the Veteran's longstanding symptoms and his diagnoses.  As such, the Board finds the opinion of Dr. J.C. to be better reasoned than that of the VA examiner.  Additionally, the Board notes that the private opinion was not only supported by a detailed rationale but was also based on a thorough physical examination, medical history, and sleep study.  Sklar v. Brown, 5 Vet. App. 140 (1993) (noting that the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); see also Prejean v. West, 13 Vet. App. 444, 448 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the Veteran's history, and the thoroughness and detail of the opinion).  Indeed, the Board considers it significant that Dr. J.C.'s report was based not only on a personal interview of the Veteran but also on a comprehensive physical examination and review of his pertinent medical history.  Id.  

The Board recognizes that the VA examiner also attributed the sleep apnea and sleep disorder to the Veteran's deviated septum and significant left nostril blockage.  However, she stated that there was no evidence that the nasal fracture occurred during service, and therefore she concluded that sleep apnea and sleep disruption were not due to or aggravated by military service.  Nevertheless, the Board finds this statement to be less probative than Dr. J.C.'s positive nexus opinion.  While the VA examiner based her opinion on a physical examination, record review, and the Veteran's reported history, she declined to provide a detailed rationale in support of her findings.  This reduces the overall probative value of that VA examiner's findings relative to those of Dr. J.C.  Sklar, supra.

Additionally, the Board notes that whereas Dr. J.C. was Board-certified in Internal Medicine with subspecialties in Sleep Medicine and Pulmonary Diseases, the VA examiner was a general practitioner with no special sleep medicine qualifications.  As such, the Board finds that Dr. J.C. was more qualified to opine on the etiologies of sleep disorder and sleep apnea than was the VA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

Further, the VA examiner's report makes it clear that she was aware of the Veteran's reports of sleep apnea and sleep disorder symptomatology going back to 1991 and of his claim of a fractured nose, but does not appear to have taken his lay testimony into account when forming her opinion.  She dismissed a nexus completely (stating that both conditions are simply "not due" to military service), basing her entire conclusion on the absence of objective evidence of a nasal fracture in service and the Medical Board Report.  She did not address the credibility of the Veteran's statements nor did she explain why she discounted them completely.  In short, she failed to acknowledge the Veteran's report of a continuity of symptomatology since service.

For all of these reasons, the Board finds the VA examiner's negative opinion with respect to nexus is entitled to less weight than the positive opinion rendered by Dr. J.C.

Based on the foregoing, the Board finds that the medical opinion evidence supports a finding that the Veteran suffers from current diagnoses of hypersomnia and sleep apnea, which are etiologically related to his active service.  Additionally, the Board finds that this conclusion is supported by the lay evidence of record.

Indeed, the Veteran himself has attested that both current conditions started after a nasal fracture during service.  The Board has found the Veteran's lay testimony regarding continuity of symptomatology to be credible, which in turn goes to the overall probative value of his statements.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, supra; Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, supra.  Nevertheless, the Board recognizes that, as a lay person without clinical expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as the etiology of his sleep apnea or other sleep disorder.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a dislocated shoulder or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's lay opinion, standing alone, is insufficient to warrant a grant of service connection.  Crucially, however, his own beliefs have been substantiated by the positive nexus opinion provided by Dr. J.C.  Unlike the Veteran himself, that private clinician is considered competent to address a complex medical question.  Id.  Moreover, that clinician's opinion, for the reasons outlined above, has been deemed both probative and persuasive in this instance.

In sum, the Board finds that, based on the Veteran's competent and credible reports of continuous sleep apnea and sleep disorder symptoms since active service and Dr. J.C.'s heavily weighted medical opinion that both conditions are etiologically related to service, the Board finds that the evidence supports the claim of service 



      CONTINUE ON THE NEXT PAGE

connection for sleep apnea and hypersomnia.  Therefore, service connection for both conditions is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

1.  Service connection for sleep apnea is granted.

2.  Service connection for a sleep disorder is granted. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


